DETAILED ACTION
1.	Claims 1-13 of U.S. Application 17/382843 filed on July 22, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (JP 2018186643, see English Machine Translation attached).
	Regarding claim 1, Ito teaches (see figs. 1, 2 and 7 below) a busbar unit (20, 30) for a motor (Abstract, page 2), comprising: 
a terminal (20) (Abstract, page 2); 
a holder (30) configured to support the terminal (20) and having an accommodation portion (35) disposed in an outer surface of the holder (30) (Abstract, pages 2-3), and 
a temperature measurement module (40, 50) disposed in the accommodation portion (35) (Abstract, pages 2-3).

    PNG
    media_image1.png
    603
    777
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    339
    567
    media_image2.png
    Greyscale

Regarding claim 2/1, Ito teaches (see figs. 1, 2 and 7 above) the temperature measurement module (40, 50) comprises: a temperature sensor (40): and a sensor housing (50) surrounding the temperature sensor (40) (Abstract, page 2).
Regarding claim 3/2/1, Ito teaches (see figs. 1, 2 and 7 above) the temperature sensor (40) is in contact with a bottom surface (32A) of the accommodation portion (35) (Abstract, pages 2-3).
Regarding claim 4/3/2/1, Ito teaches (see figs. 1, 2 and 7 above) the bottom surface (32A) is a flat surface, and the temperature sensor (40) is in surface contact with the bottom surface (32A) (Abstract, pages 2-3).
Regarding claim 5/1, Ito teaches (see figs. 1, 2 and 7 above) the accommodation portion (35) is recessed from the outer surface of the holder (30), and at least a part of the temperature measurement module (40, 50) is accommodated in the accommodation portion (35) (fig. 1; Abstract, pages 2-3).
Regarding claim 6/5/1, Ito teaches (see figs. 1, 2 and 7 above) a portion of the temperature measurement module (40, 50) is disposed at a level higher than an upper surface of the holder (30) in an axial direction of the motor (Abstract, pages 2-3).
Regarding claim 7/5/1, Ito teaches (see figs. 1, 2 and 7 above) the accommodation portion (35) is defined in an upper surface of the holder (30) in an axial direction of the motor (Abstract, pages 2-3).
Regarding claim 8/2/1, Ito teaches (see figs. 1, 2 and 7 above) a fixing hole (34) formed in a bottom surface of the accommodation portion (35); and a fixing protrusion (54) protruding from a bottom surface of the sensor housing (50) and configured to be accommodated in the fixing hole (34) (Abstract, pages 2-3).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Silvery et al (Silvery) (WO 2021043352, see English Machine Translation attached).
Regarding claim 9/2/1, Ito teaches the device of claim 2 but does not explicitly teach a guide protrusion protruding from a lateral wall surface of the accommodation portion; and a guide groove formed in the sensor housing and configured to accommodate the guide protrusion.
However, Silvery teaches (see figs. 1, 6 and 8 below) a guide protrusion (22a, 22b, 22c) protruding from a lateral wall surface of the accommodation portion; and a guide groove (24a, 24b) formed in the sensor housing and configured to accommodate the guide protrusion (22a, 22b, 22c) (page 6, claim 3) in order to provide secure holding of the temperature sensor while allowing ease of disassembly for maintenance (Silvery, pages 2 and 3).

    PNG
    media_image3.png
    280
    345
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    387
    492
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    318
    555
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ito and provide a guide protrusion protruding from a lateral wall surface of the accommodation portion; and a guide groove formed in the sensor housing and configured to accommodate the guide protrusion as taught by Silvery in order to provide secure holding of the temperature sensor while allowing ease of disassembly for maintenance (Silvery, pages 2 and 3).
8.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ryadh et al (Ryadh) (FR 3046505, see English Machine Translation attached).
Regarding claim 11/1, Ito teaches the device of claim 1 but does not explicitly teach an adhesive layer disposed on a bottom surface of the accommodation portion, wherein the temperature measurement module is attached to the adhesive layer.
However, Ryadh teaches (see fig. 8 below) an adhesive layer (39) disposed on a bottom surface of the accommodation portion (38), wherein the temperature measurement module (37) is attached to the adhesive layer (39) (pages 4 and 7) in order to provide improved temperature measurement accuracy (Ryadh, page 3).

    PNG
    media_image6.png
    366
    504
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ito and provide an adhesive layer disposed on a bottom surface of the accommodation portion, wherein the temperature measurement module is attached to the adhesive layer as taught by Ryadh in order to provide improved temperature measurement accuracy (Ryadh, page 3).
Regarding claim 12/11/1, Ito in view of Ryadh teaches the device of claim 11 but does not explicitly teach the adhesive layer includes a thermally conductive bonding agent.
However, Ryadh further teaches (see fig. 8 above) the adhesive layer (39) includes a thermally conductive bonding agent (pages 4 and 7) in order to provide improved temperature measurement accuracy (Ryadh, page 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ito in view of Ryadh and provide the adhesive layer includes a thermally conductive bonding agent as further taught by Ryadh in order to provide improved temperature measurement accuracy (Ryadh, page 3).
Regarding claim 13/1, Ito teaches the device of claim 1 but does not explicitly teach a filling layer, including a filling material, disposed in a space defined between an inner surface of the accommodation portion and the temperature measurement module.
However, Ryadh teaches (see fig. 8 above) a filling layer (39), including a filling material, disposed in a space defined between an inner surface of the accommodation portion (38) and the temperature measurement module (37) (pages 4 and 7) in order to provide improved temperature measurement accuracy (Ryadh, page 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ito and provide a filling layer, including a filling material, disposed in a space defined between an inner surface of the accommodation portion and the temperature measurement module as taught by Ryadh in order to provide improved temperature measurement accuracy (Ryadh, page 3).
Allowable Subject Matter
9.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Tsuchiya (U.S. PGPub No. 20210344247) teaches a first U-shaped part that is bent so as to form a pair of opposite surfaces facing each other, and a second U-shaped part that is bent so as to form a pair of opposite surfaces facing each other are provided side by side in a bus bar main body of a neutral conductor bus bar. One of the first pair of opposite surfaces and one of the second pair of opposite surfaces are located in the same plane, and the other of the first pair of opposite surfaces and the other of the second pair of opposite surfaces are located in the same plane. A temperature sensor is retained by being inserted through a gap between the first pair of opposite surfaces and a gap between the second pair of opposite surfaces.
Dorner (U.S. PGPub No. 20130270971) teaches a method for positioning a temperature sensor in association with a heat conductive surface in a lead frame located at an end of a dynamoelectric machine. The sensor is supported to the lead frame by lead wires to position the sensor at a first position spaced from an outwardly facing surface defined on the outer side of the lead frame. A cover member is moved to an attachment location in engagement with an outer side of the lead frame, wherein at least a final portion of the movement of the cover member includes positioning an engagement surface of the cover member into engagement with the sensor and causing the sensor to move closer to the outwardly facing surface to a location defining a second position for the sensor.
Takada (U.S. PGPub No. 20220320970) teaches a stator unit includes: a stator core; three-phase coils inserted into slots of the stator core; a neutral point busbar connected to the three-phase coils; a busbar holder made of a resin material and covering at least a part of the neutral point busbar; and a temperature sensor that is fixed to the busbar holder while in contact with the neutral point busbar, the temperature sensor measuring the temperature of the neutral point busbar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Primary Examiner, Art Unit 2834